Citation Nr: 0946908	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-25 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for an enlarged heart.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The Veteran served on active duty from Marcy 1968 to January 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

In October 2007, the Veteran testified at a personal hearing 
before a Decision Review Officer.  A transcript of that 
hearing is of record.  


FINDING OF FACT

The Veteran's hypertension and enlarged heart were not 
proximately caused or aggravated by his service connected 
diabetes, did not have onset during his active service, and 
are not otherwise related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension and an 
enlarged heart have not been met.  38 U.S.C.A. § 1101, 1110, 
1112; 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2009), 3.310 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection

The Veteran contends that he suffers from an enlarged heart 
and hypertension as the result of his service connected 
diabetes mellitus.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  "To establish a right to compensation for 
a present disability, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"-the so-
called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including cardiovascular disease, 
shall be considered to have been incurred in or aggravated by 
service although not otherwise established during the period 
of service if manifested to a compensable degree within one 
year following service in a period of war or following 
peacetime service on or after January 1, 1947.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R.  §§ 3.307(a) (3), 
3.309(a).

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to herbicides in service and has a disease listed 
in 38 C.F.R. § 3.309(e), such disease shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  These diseases do not 
include hypertension and an enlarged heart (cardiomegaly).  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Hence, presumptive 
service connection can not be directly established for the 
Veteran's enlarged heart and/or hypertension based on 
exposure to herbicides during service.  

This is not to say that the Veteran is prohibited from 
showing by evidence that his hypertension and/or enlarged 
heart were due to exposure to an herbicide agent during 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
However, evidence in the claims file does not establish such 
direct causation.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added.  The change 
in the regulation places additional evidentiary burdens on 
the claimant.  In the instant case, the Veteran's claim 
predated the amendment.  As there is no indication that the 
revised version was to be applied retroactively, the Board 
will apply the version of § 3.310 that was in effect at the 
time the Veteran filed his claim.  Landgraf v. USI Film 
Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

May 1998 notes from "L.A.S.", M.D., related to an 
industrial knee accident, include a negative finding for 
'cardiovascular'.  The first mention of hypertension in the 
claims file is found in February 2000 treatment notes signed 
by "J.H.", M.D.  These notes list hypertension as an 
assessment.  June 2000 notes signed by "E.H.N.", M.D. 
include a past medical history of polycythemia vera but make 
no mention of an enlarged heart.  An assessment after 
examination listed the following:  hypertension, history of 
elevated blood sugar, obesity, gout, and polycythemia.  In an 
October 2001 letter, a VA nurse practitioner informed the 
Veteran that he had high blood pressure.  The results of a 
February 2002 VA examination include a diagnosis of arterial 
hypertension.  

The first mention of an enlarged heart is found in October 
2005 VA radiology report of chest x-rays.  Findings included 
that comparison of the Veteran's current examination to a 
study from March 2001 showed that his heart size was somewhat 
enlarged.  There were prominent central pulmonary arteries 
suggesting pulmonary arterial hypertension and there was a 
somewhat asymmetric enlargement of the right infrahilar 
structures.  A repeat examination was advised after treatment 
for chronic heart failure or other acute disease to evaluate 
this particular finding.  An echocardiogram was ordered 
several days later.  There is no evidence that the Veteran 
was ever found to have chronic heart failure or other acute 
disease.  

Other treatment notes tend to show that the Veteran has no 
other cardiac disease.  For example, treatment notes from 
February 2002 include that the Veteran did not have chest 
pain or other cardiac conditions, and January 2006 treatment 
notes include that the Veteran had no history of myocardial 
infarction.  The Board recognizes that a November 2005 
gastrointestinal pre-procedure evaluation included "Yes" 
next to "HEART DISEASE:"  However, under other pertinent 
history is listed cardiomegaly.  Thus, the Board does not 
take this entry as evidence of any heart disease other than 
the enlarged right heart.  

The echocardiogram study was performed in December 2005, with 
results summarized in the clinical records as follows: 
"[t]echnically limited echocardiogram suggesting normal 
[left ventricular] size and function and mild right heart 
enlargement."  Another statement indicates that the 
Veteran's body habitus as well as his being on a ventilator 
resulted in a technically difficult study.  January 2006 
treatment notes included findings that the study was 
technically limited as the Veteran was on a ventilator and 
unable to position.  January 2006 treatment notes also 
include that the Veteran had a history of sleep apnea and no 
history of myocardial infarction.  Notes from that month 
report that the Veteran weighed 380 pounds and that "[h]e 
had an echocardiogram which they could not complete because 
of difficulty with obesity; not being able to look at the 
whole heart and only parts of it could be examined."  

In March 2006, the Veteran underwent a VA heart examination 
by a physician.  The physician included a summary of 
pertinent information gleaned from his review of the 
Veteran's claims file.  He reported that the Veteran 
developed diabetes in approximately 2001 and at this time was 
said to have hypertension.  An exercise electrocardiograph 
was normal except for minimal nonspecific T wave changes.  As 
to the Veteran's hypertension and enlarged heart, the 
physician provided the following opinion:  

Regarding his blood pressure, he does 
have high blood pressure however, his 
heart enlargement is right sided and 
appears to be associated with lung 
disease and he almost certainly has 
pulmonary hypertension.  This does not 
appear to be related to his diabetes or 
his renal disease but more probably 
secondary to his chronic lung disease.  
Therefore, I do not think this is a 
service connected problem.  While he has 
pulmonary hypertension.  (sic)  This is 
less likely than not related to his 
diabetes and his right-sided failure is 
more likely related to his pulmonary 
hypertension.  His systolic hypertension 
appears to be real, developed about the 
time of his diabetes but is less likely 
than not due to diabetes.  

This is evidence against the Veteran's claim because it is a 
negative opinion by a medical professional following review 
of the Veteran's pertinent medical history and examination of 
the Veteran and includes a supporting rationale.  This 
rationale attributes the Veteran's heart enlargement to a 
non-service connected lung disease and notes that his 
hypertension is less likely due to his diabetes.  The Board 
notes that the examiner did not specifically address the 
question of aggravation.  This, however, was addressed in a 
December 2007 report from this physician, detailed below.  

In October 2007, the Veteran submitted an article from the 
medical journal "CHEST" titled "DIABETES MELLITUS IS 
SIGNIFICANTLY ASSOCIATED WITH PULMONARY EMBOLISM AND 
HYPERTENSION."  The conclusion listed in the article is that 
patients with diabetes mellitus have significantly higher 
prevalence of pulmonary embolism and pulmonary hypertension 
independent of coronary artery disease, hypertension, chronic 
heart failure, or smoking.  The Veteran has highlighted a 
section of the article which includes that "[d]iabetes 
mellitus is independently associated with left and right 
ventricular dysfunction, the involvement of both ventricles 
in DM patients suggest that diabetic causes global effect on 
myocardial cells."  

This article is of very limited probative value because the 
article is general and does not address all of the risk 
factors associated with this Veteran's health picture.  Cf.  
Wallin v. West, 11 Vet. App. 509, 513 (1998) (providing that 
medical treatise information may be regarded as competent 
evidence where "standing alone, [it] discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion").  It also does not 
note the significant nonservice connected problems the 
Veteran currently suffers. 

In December 2007, the RO submitted the claims file, including 
the article just described, to the physician who examined the 
Veteran in March 2006 and requested that the physician review 
the claims file and the article and comment on whether this 
evidence changed the previous opinion with regard to whether 
the Veteran's hypertension and enlarged right heart were 
related to his diabetes.  

The physician explained that the Veteran has multiple medical 
problems and that "those that are of significant 
contribution to his claimed conditions include, most notably, 
the diagnosis of obesity hypoventilation syndrome and 
obstructive sleep apnea."  He explained that the Veteran was 
morbidly obese, his pulmonary function tests show moderate 
airflow obstruction, he is on constant home oxygen, his 
echocardiogram showed a normal left ventricle size with mild 
right heart enlargement, and a sleep study showed moderate 
obstructive sleep apnea.  The physician went on to comment 
that the Veteran does have poorly controlled hypertension 
that had increased with an increase in the Veteran's weight 
and that he had diabetes.  He also explained that the Veteran 
had co-morbid contributory issues which include a history of 
tobacco abuse and alcohol dependency.  

As to the article, the physician explained that the article 
concluded that patients with diabetes mellitus have 
significantly higher prevalence of pulmonary embolism and 
pulmonary hypertension independent of hypertension, coronary 
artery disease, or smoking.  

Applying the above facts to this case the examiner stated:

Unfortunately, this patient's major risk 
factors for pulmonary hypertension are 
his morbid obesity with COPD [chronic 
obstructive pulmonary disease], obesity 
hypoventilation syndrome, and moderate 
obstructive sleep apnea.  These risk 
factors far outweigh the patient's type 
II diabetes for pulmonary hypertension.  
This singular study does not change my 
opinion regarding his risk factors.  I 
also feel that his hypertension is also 
much more strongly aggravated by his 
morbid obesity condition, it is my 
opinion that both of these conditions, 
his enlarged heart and hypertension, are 
less likely than not related to his 
diabetes; however, more aggravated and 
proximately related to his morbid obesity 
with accompanying COPD, obesity 
hypoventilation syndrome, and obstructive 
sleep apnea.  

The Board finds this opinion to be highly probative of a 
finding that the Veteran's hypertension and enlarged heart 
are not proximately related, that is, are not proximately 
caused or aggravated, by the Veteran's diabetes mellitus.  

Factors that go into evaluating the probative value of a 
medical opinion are (1) whether the opinion was based on 
sufficient facts or data, (2) whether the opinion was the 
product of reliable principles and methods, and (3) whether 
the medical professional applied the principles and methods 
reliably to the facts of the case.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302 (2008).  Most of the value of a 
medical opinion lies in its reasoning.  Id. at 304.  

Here, the physician relied on the examination of the Veteran 
and review of his pertinent medical history.  The tenor and 
structure of his opinion indicates to the Board that the 
physician reliably applied reliable principles and methods to 
those sufficient facts and data.  Moreover, his opinion was 
well reasoned.  In that regard, he explained the factors that 
significantly contributed to the Veteran's hypertension and 
enlarged heart.  He expressly stated that those factors were 
the Veteran's morbid obesity, chronic obstructive pulmonary 
disease, obesity hypoventilation syndrome, and obstructive 
sleep apnea; and not his diabetes.  This is evidence against 
a finding that the Veteran's diabetes proximately caused or 
aggravated his enlarged heart and/or hypertension.  

The Board has not neglected to observe that it is possible to 
take statements of the physician's opinion in isolation and 
out of context and arrive at a different conclusion.  For 
example, it is noted that one could construe the words "much 
more strongly aggravated" in the statement "I also feel 
that his hypertension is also much more strongly aggravated 
by his morbid obesity than his type II diabetes" as meaning 
that the morbid obesity merely played a much larger role in 
aggravating the Veteran's hypertension but that his diabetes 
also proximately aggravated his diabetes.  

Such a reading requires one to take this statement out of the 
context of the entire opinion and then place a microscope on 
two or three words.  Indeed, one could take any series of 
words and arrive at any meaning by employing such a 
technique.  The Board does not read the evidence in such a 
limited and unnatural manner.  Rather, the Board reads the 
opinion in its entirety.  Doing so, it is clear that the 
meaning of the opinion is that the Veteran's hypertension and 
enlarged heart are not proximately caused or aggravated by 
his diabetes and are proximately caused and/or aggravated by 
his morbid obesity with accompanying chronic obstructive 
pulmonary disease, obesity hypoventilation syndrome, and 
obstructive sleep apnea.  

The Board has also not neglected to consider the Veteran's 
own opinion that his hypertension and enlarged heart are 
caused by his diabetes.  The Veteran's opinion is not 
supported by any reasoning other than the implied reliance on 
the medical journal article.  As between the opinion of a 
physician and the opinion of the Veteran, who has not 
demonstrated that he has other than the medical knowledge of 
a layperson, the Board finds the opinion of the physician to 
far outweigh the opinion of the Veteran.  This is because the 
physician has training and experience superior to that of a 
layperson when it comes to evaluating the causes and relevant 
risk factors of diseases.  

In summary, on the preponderance of the evidence of record is 
against a finding that the Veteran's hypertension and/or 
enlarged heart, are proximately caused or aggravated by his 
diabetes mellitus.  

The Board has also considered whether service connection for 
the Veteran's hypertension and/or enlarged heart can be 
established on some other basis from the evidence of record.  

Service treatment records are absent for any reports of 
hypertension, high blood pressure, or cardiac disease 
diagnosis or complaints.  A December 1970 report of 
separation medical examination includes normal clinical 
evaluations of the Veteran's heart and vascular system; his 
blood pressure was 120 over 60.  In an associated report of 
medical history, the Veteran indicated that he did not then 
have nor had previously had high or low blood pressure, pain 
or pressure in the chest, palpitation or pounding heart, 
rheumatic fever, or any other symptoms or diagnoses that 
could even tangentially be indicative of hypertension or an 
enlarged heart.  These treatment records are evidence against 
a finding that the Veteran's hypertension and/or an enlarged 
heart had onset during service.  

Post service, the first mention of either hypertension or an 
enlarged heart comes more than a quarter of a century after 
the Veteran was separated from active service.  Indeed, the 
Veteran does not contend that he had these conditions at any 
time near his active service.  These facts tend to show that 
the Veteran's hypertension and enlarged heart did not have 
onset within one year of separation from active service and 
militate against application of the presumptive provisions 
for chronic diseases.  There is no evidence to the contrary.  
There is no evidence providing any other link directly to the 
Veteran's active service. 

In short, the preponderance of the evidence of record is 
against a grant of service connection for the Veteran's 
hypertension and/or an enlarged heart.  Hence, his appeal 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters to the Veteran, dated in November 2005 and March 
2006.  The November 2005 letter was clearly sent prior to the 
initial adjudication of the Veteran's claims by the RO.  That 
letter informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  The March 2006 
letter provided the Veteran with notice as to assignment of 
disability ratings and effective dates, in the event that 
service connection is established.  

It is not clear that the March 2006 letter was actually sent 
prior to the initial adjudication by the RO.  However, 
following that letter, the Veteran had a meaningful 
opportunity to participate in the development of his claims 
and, in January and March 2008, the RO readjudicated his 
claims by issuance of Supplemental Statements of the Case.  
These facts show that the defect in the timing of VCAA notice 
has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and the Veteran's service treatment records 
are associated with the claims file.  Also submitted by the 
Veteran are private treatment records including records 
signed by "L.S.A.", M.D.; "J.H.", M.D.; "E.H.N.", M.D.; 
and "G.C.", R.N.; as well as records from St. Alphonsus 
Regional Medical Center.  The Veteran was afforded VA medical 
examinations in March 2006 and in December 2007.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


